In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-05-00105-CR
______________________________


MICHAEL SANDERS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 6th Judicial District Court
Lamar County, Texas
Trial Court No. 20577


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross


MEMORANDUM OPINION

            Michael Sanders, because he believed he did not get milk for breakfast, lost his
temper, beat on the walls of his cell, and threw bodily fluids and feces on three jailers who
were attempting to get him under control.  A jury convicted him of the offense of
harassment by a person in a correctional detention facility, with one prior conviction.  The
jury assessed his punishment at fifteen years' imprisonment.
          Sanders was tried in a single proceeding for committing the same offense against
three different individuals during a single incident, Justin Foster, Sherri Halton, and Peggy
Jimenez.  He was convicted and was sentenced identically in each case.  His sentences
in these three cases were ordered to run concurrently, but the trial court ordered these
punishments served consecutive to the punishment he was already serving.  Sanders has
filed joint briefs raising the same issues for all three appeals.  In this case, the conviction
for harassing Halton is at issue.
          Because the issues, facts, and contentions raised in this appeal are identical to
those raised in our opinion issued this day in Sanders v. State, No. 06-05-00104-CR, for
the reasons stated in that opinion, we likewise resolve the issues in this appeal in favor of
the State.
 

          We affirm the judgment.  
 
                                                                           Donald R. Ross
                                                                           Justice

Date Submitted:      December 6, 2005
Date Decided:         January 5, 2006

Do Not Publish